Exhibit 10.6

OPTION AGREEMENT FOR NONQUALIFIED STOCK OPTION
(DIRECTOR)

     This Option Agreement, together with the Notice of Grant of Stock Options
(the "Notice") evidences the grant of a Nonqualified Stock Option (the "Option")
to Participant under the West Coast Bancorp 2002 Stock Incentive Plan (the
"Plan"). 

     Capitalized terms used below but not defined in the Notice are defined in
the Plan.

1. Option Vesting and Exercise

     The Option is on terms set forth in the Notice and is subject to all
applicable provisions of the Plan and to the following terms and conditions:

     1.1 Nonqualified Stock Option. The Option is not intended to qualify as an
incentive stock option meeting the requirements of Internal Revenue Code § 422.

     1.2 Exercisability. The Option is fully vested and exercisable on the Date
of Grant.

     1.3 Exercise of an Option.

             1.3.1   Notice of Exercise. The Option, or any portion thereof, may
be exercised, to the extent it has become exercisable pursuant to this
Agreement, by delivery of written notice to the Company stating the number of
Shares being purchased.     1.3.2   Payment. The Exercise Price for the Shares
purchased upon exercise of the Option must be paid in full at the time of
exercise by one or a combination of the following:       (a)   Payment in cash
or certified check or bank draft payable to the order of the Company;       (b)
Delivery of previously acquired Shares having a Fair Market Value on the date of
exercise equal to the total Exercise Price;       (c) By delivery (in a form
approved by the Company) of an irrevocable direction to a securities broker to
sell Shares acquired upon exercise of the Option and remit to the Company a
sufficient portion of the sales proceeds to pay the total Exercise Price; or    
  (d) By delivery (in a form approved by the Company) of a notice instructing
the Company to withhold a number of shares having a Fair Market Value on the
date of exercise equal to the total  Exercise Price.


-1-

--------------------------------------------------------------------------------


  1.3.3   Previously Acquired Shares. Delivery of previously acquired Shares
in full or partial payment for the exercise of the Option is subject to the
following conditions:     (a)   The Shares tendered must be in good delivery
form;     (b) Any Shares remaining after satisfying the payment for the Option
will be reissued in the same manner as the Shares tendered; and     (c) No
fractional Shares will be issued and whenever payment of the full Exercise Price
with Shares would require delivery of a fractional Share, Participant must
deliver the next lower whole number of Shares and make a cash payment to the
Company for the balance of the Exercise Price.


2. Effect of Termination

     Except as otherwise determined by the Company after the date of this
Agreement, the Option will expire and vesting will be affected by Termination of
Employment as described in the Plan.

3. Taxes and Withholding

     No later than the date as of which an amount first becomes includable in
the gross income of the Participant for federal income tax purposes, the
Participant shall pay to the Company or make arrangements satisfactory to the
Company regarding payment of any federal, state or local taxes of any kind,
including payroll taxes, required by law to be withheld or paid upon the
exercise of such Option. The Company shall, to the extent permitted or required
by law, have the right to deduct from any payment of any kind otherwise due to
Participant, federal, state and local taxes of any kind required by law to be
withheld or paid upon the exercise of such Option. Withholding and payroll tax
obligations may also be settled with Common Stock, including Common Stock that
is issuable upon exercise of this Option.

4. Conflicts and Interpretation

     The Option is subject to the provisions of the Plan, which are hereby
incorporated by reference. In the event of any conflict between this Agreement
and the Plan, the Plan shall control. In the event of any ambiguity in this
Agreement, any term which is not defined in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind the rules and regulations relating to the Plan and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.

-2-

--------------------------------------------------------------------------------

5. Successorship

     Subject to restrictions on transferability set forth in Section 3, this
Agreement will be binding upon and benefit the parties, their successors and
assigns.

6. Notices

     Any notices under this Option must be in writing and will be effective when
actually delivered personally or, if mailed, when deposited as registered or
certified mail directed to the address set forth in the Company's records or to
such other address as a party may certify by notice to the other party.

7. Arbitration

     Any dispute or claim that arises out of or that relates to this Agreement
or to the interpretation, breach, or enforcement of this Agreement, must be
resolved by mandatory arbitration before a single arbitrator in Portland,
Oregon, in accordance with the then effective arbitration rules of Arbitration
Service of Portland, Inc., and any judgment upon the award rendered pursuant to
such arbitration may be entered in any court having jurisdiction thereof.

-3-

--------------------------------------------------------------------------------